by the defendant from a judgment of the Supreme Court, Queens County (Aloise, J.), rendered January 9, 2006, convicting her of criminal facilitation in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in declining to “poll” certain jurors regarding their alleged contact with a previously excused prospective juror (see People v Gajadhar, 281 AD2d 223 [2001]; People v Cotto, 265 AD2d 190 [1999]; People v Gillis, 213 AD2d 422, 422-423 [1995]).
*758Contrary to the defendant’s contention, the Supreme Court properly admitted at trial evidence of an uncharged crime (see People v Ingram, 71 NY2d 474, 479-481 [1988]; People v Alvino, 71 NY2d 233, 241-243 [1987]; People v Girdler, 50 AD3d 1157, 1158 [2008]). Rivera, J.P., Dillon, Covello and Angiolillo, JJ., concur.